                   Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 1 of 9


       1    Laura L. Ho (SBN 173179)
            lho@gbdhlegal.com
       2    Anne Bellows (SBN 293722)
            abellows@gbdhlegal.com
       3    Kristen A. Burzynski (SBN 331433)
            kburzynski@gbdhlegal.com
       4    GOLDSTEIN, BORGEN, DARDARIAN & HO
            155 Grand Avenue, Suite 900
       5    Oakland, CA 94612
            (510) 763-9800; (510) 835-1417 (Fax)
       6
            Andrew Wolff (SBN 195092)
       7    andrew@awolfflaw.com
            Tony Ruch (SBN 242717)
       8    LAW OFFICES OF ANDREW WOLFF, PC
            1615 Broadway, 4th Floor
       9    Oakland, CA 94612
            (510) 834-3300; (510) 834-3377 (Fax)
     10
            Attorneys for Plaintiffs and Relators
     11     (Additional Counsel listed on the following page)

     12     Joseph A. Salazar Jr. (SBN 169551)
            Joe.Salazar@lewisbrisbois.com
     13     LEWIS BRISBOIS BISGAARD & SMITH LLP
            2020 West El Camino Avenue, Suite 700
     14     Sacramento, CA 95833
            (916) 564-5400; (916) 564-5444 (Fax)
     15
            Attorney for Defendants
     16
                                             UNITED STATES DISTRICT COURT
     17                                     EASTERN DISTRICT OF CALIFORNIA
                                                 SACRAMENTO DIVISION
     18

     19     UNITED STATES OF AMERICA, ex rel.                       Case No. 2:15-CV-00799-KJM-DB
            DENIKA TERRY, ROY HUSKEY III, and
     20     TAMERA LIVINGSTON, and each of them for                 CLASS ACTION
            themselves individually, and for all other persons
     21     similarly situated and on behalf of the UNITED          STIPULATION AND ORDER GRANTING
            STATES OF AMERICA                                       LEAVE TO FILE FIFTH AMENDED
     22                                                             COMPLAINT, BIFURCATING THE CASE
                     Plaintiffs/Relators,                           FOR DISCOVERY AND TRIAL, AND
     23                                                             VACATING CASE DEADLINES
            vs.
     24                                                             Trial Date:   None Set
            WASATCH ADVANTAGE GROUP, LLC,
     25     WASATCH PROPERTY MANAGEMENT, INC.,
            WASATCH POOL HOLDINGS, LLC,
     26     CHESAPEAKE COMMONS HOLDINGS, LLC,
            LOGAN PARK APARTMENTS, LLC, LOGAN
     27     PARK APARTMENTS, LP, and DOES 1-30,

     28              Defendants.

                  STIP. & ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR DISCOVERY AND
                                  TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                 Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 2 of 9


       1    Andrew Wolff (SBN 195092)
            andrew@awolfflaw.com
       2    Tony Ruch (SBN 242717)
            LAW OFFICES OF ANDREW WOLFF, PC
       3    1615 Broadway, 4th Floor
            Oakland, CA 94612
       4    (510) 834-3300; (510) 834-3377 (Fax)

       5    Jesse Newmark (SBN 247488)
            jessenewmark@centrolegal.org
       6    Micaela Alvarez (SBN 319908)
            malvarez@centrolegal.org
       7    CENTRO LEGAL DE LA RAZA
            3022 International Blvd., Suite 410
       8    Oakland, CA 94601
            (510) 437-1863; (510) 437-9164 (Fax)
       9
            Attorneys for Plaintiffs and Relators
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

               STIP. & ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR DISCOVERY AND
                               TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                 Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 3 of 9


       1           Plaintiffs and Relators Denika Terry, Roy Huskey III, and Tamera Livingston and Defendants

       2    Wasatch Advantage Group, LLC, Wasatch Property Management, Inc., Wasatch Pool Holdings, LLC,

       3    Chesapeake Commons Holdings, LLC, Logan Park Apartments, LLC, and Logan Park Apartments, LP

       4    (together, “the Parties”), stipulate as follows:

       5                               PROPOSED FIFTH AMENDED COMPLAINT

       6    A.     Amendment to Substitute Identified Entities for Doe Defendants as to the Class Claims

       7           WHEREAS, in the operative Fourth Amended Complaint, ECF No. 98, Plaintiffs made

       8    allegations against Defendants identified as Does 1-30;

       9           WHEREAS, based on information recently disclosed in discovery, Plaintiffs have discovered

     10     the true identities of 26 entities that are proper Defendants to the Class Claims, as described

     11     immediately below, and Plaintiffs do not seek to name these entities as Defendants to the False Claims

     12     Act claims;

     13            WHEREAS, documents recently produced by Defendants identified several additional entities

     14     with an ownership interest in the California residential properties at which Class Members reside or

     15     have resided during the class period, including Wasatch Premier Properties, LLC, Wasatch Pool

     16     Holdings III, and Wasatch Pool Holdings IV;

     17            WHEREAS, on June 7, 2021, in response to Plaintiff Roy Huskey III’s Interrogatory 15,

     18     Defendants provided a list of entities that own or have owned 53 individual Wasatch properties;

     19            WHEREAS, of the 53 properties listed in Defendants’ response to Interrogatory 15, Plaintiffs

     20     identified 24 properties located in California, which are or were owned at relevant times by 23

     21     different entities, and only two of these entities—Chesapeake Commons Holdings, LLC and Logan

     22     Park Apartments, LP—were already named as Defendants in this action.

     23            WHEREAS, between June 7, 2021 and August 5, 2021, the Parties engaged in meet and confer

     24     efforts and further exchanged information necessary to clarify the identity and status of the entities that

     25     have owned the 24 properties located in California;

     26            WHEREAS, based on the information gathered during this time, Plaintiffs learned that the

     27     following entities were direct or indirect owners in the relevant Wasatch properties in California:

     28
                                                                1
                 STIP. & [PROPOSED] ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR
                         DISCOVERY AND TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                 Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 4 of 9


       1    Aspen Park Holdings, LLC, Bellwood Jerron Apartments, LP, Bellwood Jerron Holdings, LLC, Bent

       2    Tree Apartments, LLC, California Place Apartments, LLC, Camelot Lakes Holdings, LLC, Canyon

       3    Club Holdings, LLC, Courtyard at Central Park Apartments, LLC, Creekside Holdings, LTD, Hayward

       4    Senior Apartments, LP, Heritage Park Apartments, LP, Logan Park Apartments, LP, Oak Valley

       5    Apartments, LLC, Oak Valley Holdings, LP, Peppertree Apartment Holdings, LP, Piedmont

       6    Apartments, LP, Point Natomas Apartments, LP, Point Natomas Apartments, LLC, River Oaks

       7    Holdings, LLC, Shadow Way Apartments, LP, Spring Villa Apartments, LP, Sun Valley Holdings,

       8    LTD, Village Grove Apartments, LP, Wasatch Quail Run GP, LLC;

       9           WHEREAS, in Defendants’ response to Huskey Interrogatory 15, they clarified that the

     10     relevant legal entity that owns/manages the property Chesapeake Common Holdings LLC—currently

     11     named as a Defendant—is correctly identified as “Chesapeake Apartments Holdings, LLC.”

     12     Defendants had not previously informed Plaintiffs of the mistake in the name and made admissions

     13     about the named Defendant in their Answer to the Fourth Amended Complaint, see ECF No. 99;

     14            WHEREAS, the addition of these newly identified Defendants does not change the number or

     15     identity of class members or the factual record relevant to class certification, but rather simply provides

     16     the true name of Doe Defendants who are parties to the lease documents and Housing Assistance

     17     Payment Contracts (“HAP Contracts”) executed and administered on their behalf by Wasatch property

     18     management;

     19            WHEREAS, Defendants agree that it would be proper to modify the Class Certification order at

     20     an appropriate time to add these newly identified Defendants;

     21     B.     Amendments to Correct the Class Period and Make Other Minor Corrections to
                   Conform to the Proof
     22

     23            WHEREAS, the wording of the class definition for the Reimbursement Class in the Fourth

     24     Amended Complaint, which was adopted as the class definition in the Court’s class certification order

     25     (ECF No. 92), previously gave rise to a dispute about the proper start date for the class period, and the

     26     Court resolved this dispute in January 15, 2020 order (ECF No. 114 at 11), holding that the class

     27     period for the Reimbursement Class begins on April 14, 2011;

     28
                                                                2
                 STIP. & [PROPOSED] ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR
                         DISCOVERY AND TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                 Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 5 of 9


       1           WHEREAS, due to the passage of time and the further development of the factual record

       2    through discovery, other minor corrections to the Complaint are appropriate to conform the pleading to

       3    the proof and are not disputed by the Parties;

       4    C.     Amendments to Allege Vicarious Liability Based on Alter Ego, Single Enterprise, and
                   Joint Venture Theories
       5

       6           WHEREAS, based on recent discovery, Plaintiffs also seek to amend the complaint to allege

       7    that Defendants are a single enterprise and/or alter egos of each other and of the recently disclosed

       8    entities with ownership interests in the properties where members of the certified class live or have

       9    lived, and/or that Defendants and the recently disclosed entities share liability for the Class Claims;

     10            WHEREAS, a copy of the proposed Fifth Amended Complaint is attached as Exhibit A, and a

     11     “redline” comparison of the Fifth Amended Complaint to the Fourth Amended Complaint is attached

     12     as Exhibit B;

     13     D.     Good Cause to Amend Scheduling Order and Complaint

     14            WHEREAS, the Parties agree that the amendments described above are appropriate;

     15            WHEREAS, the Parties agree that this stipulation will avoid unnecessary expense, delay, and

     16     burden to the parties and the Court;

     17            WHEREAS, Defendants do not dispute that Plaintiffs have diligently acted upon the

     18     information regarding the Doe Defendants’ true identities as soon as that information was disclosed

     19     through discovery, and that they are diligently seeking to add allegations addressing vicarious liability

     20     theories now that more information regarding Defendants’ corporate relationships has come to light,

     21     and there is no prejudice to Defendants;

     22     E.     Bifurcation of Proceedings

     23            WHEREAS, the Parties further agree that to streamline the proceedings and reach early

     24     resolution of the merits issue at the center of the case, discovery and litigation regarding alter ego or

     25     agency liability and related issues should be deferred until after a determination has been reached on

     26     whether the conduct challenged by Plaintiffs is unlawful;

     27

     28
                                                                 3
                 STIP. & [PROPOSED] ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR
                         DISCOVERY AND TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                 Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 6 of 9


       1           WHEREAS, Wasatch Property Management is the entity that signs all leases, Additional

       2    Service Agreements, and HAP Contracts, manages the properties where Defendants’ Section 8 tenants

       3    live, and charges and collects the additional service charges whose legality is at issue in each of the

       4    claims. Therefore, the claims in the case turn on Wasatch Property Management’s conduct. The

       5    claims regarding all other Defendants’ liability result from their contractual and corporate relationships

       6    to Wasatch Property Management;

       7           WHEREAS, in order to effectuate this bifurcation efficiently, the Parties have agreed and

       8    jointly propose that both discovery and trial should be phased, with Phase 2 taking place only if there

       9    is a finding of unlawful conduct in Phase 1 of the litigation. Phase 1 will determine whether Wasatch

     10     Property Management has violated the False Claims Act; the Housing Assistance Payments (HAP)

     11     Contract, the Unfair Competition Law, or the Consumer Legal Remedies Act (the Class Claims); and if

     12     so, the amount of actual damages and restitution. Phase 2 will determine whether the other Defendants

     13     for the Class Claims and the other Defendants named as to the False Claims Act claim, respectively,

     14     are liable for any violations found in Phase 1 based on alter ego liability, the single enterprise doctrine,

     15     the existence of a joint venture agency principles, or Defendants’ receipt of a benefit from the unlawful

     16     charges; and penalties and treble damages under the False Claims Act.

     17            WHEREAS, bifurcating the litigation as proposed is appropriate under Rule 42(b) because it

     18     will serve both the convenience of the Parties and judicial economy, as the findings in Phase 1 may

     19     obviate the need for Phase 2, and eliminating Phase 2 issues from the Phase 1 trial will significantly

     20     shorten and simplify the proceedings;

     21            WHEREAS, the proposed bifurcation preserves all Parties’ federal jury rights because the

     22     issues to be tried in Phase 2 will not require reexamination of any issue tried to a jury in Phase 1;

     23            WHEREAS, bifurcation is warranted and permissible on the vicarious liability questions

     24     because the corporate relationships that will be at issue in Phase 2 as the basis for Plaintiffs’ claims of

     25     vicarious liability present wholly distinct factual and legal issues from the alleged unlawful conduct

     26     related to property management practices, HAP contracts and regulatory provisions to be addressed in

     27     Phase 1;

     28
                                                                 4
                 STIP. & [PROPOSED] ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR
                         DISCOVERY AND TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                   Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 7 of 9


       1             WHEREAS, bifurcation of the penalties and treble damages under the False Claims Act is

       2    warranted and permissible because those determinations are reserved for the Court and not for the jury;

       3    F.       Vacating Case Deadlines

       4             WHEREAS, the Parties agree that, in light of the facts listed above, the current case deadlines

       5    should be vacated until the newly named Defendants can enter the case and the Parties can reach a new

       6    and mutually agreeable schedule.

       7             THEREFORE, THE PARTIES STIPULATE AND JOINTLY REQUEST THAT THE COURT

       8    ORDER AS FOLLOWS:

       9             1.     That Plaintiffs be granted leave to file the proposed Fifth Amended Complaint, attached

     10     as Exhibit A to this stipulation and proposed order, in order to (a) replace the Doe 5-30 defendants

     11     with the legal entities listed above; (b) add a new section to the Complaint entitled “Defendants’

     12     Corporate Structure: Alter Ego, Single Enterprise, and Joint Venture”; (c) correct the name of

     13     Defendant Chesapeake Common Holdings LLC to Chesapeake Apartments Holdings, LLC, and (d)

     14     make explicit the April 14, 2011 start date for the class period confirmed by the Court, see ECF No.

     15     114.

     16              2.     That for the convenience of the Parties, to expedite resolution of the merits of the

     17     claims, and to streamline proceedings by reducing the burden of discovery and litigation that may

     18     ultimately prove to be unnecessary, this case shall be bifurcated for both discovery and trial, as

     19     follows:

     20                     a.      Phase 1 of the proceedings shall address: Whether Wasatch Property

     21     Management is liable under the False Claims Act; whether Wasatch Property Management’s practices

     22     violate Class members’ rights under the Housing Assistance Payments (HAP) Contract, the Unfair

     23     Competition Law, and the Consumer Legal Remedies Act (the Class Claims); and if so, the amount of

     24     actual damages and restitution, if any, to remedy any and all violations under the False Claims Act and

     25     Class Claims;

     26

     27

     28
                                                                 5
                   STIP. & [PROPOSED] ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR
                           DISCOVERY AND TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                 Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 8 of 9


       1                   b.      If during Phase 1 any determination is made that Defendants’ practices

       2    challenged in this case are unlawful under any or all claims, then following the conclusion of Phase 1

       3    the Court shall set a Case Management Conference to schedule case deadlines for Phase 2;

       4                   c.      Phase 2 of the proceedings shall address (as applicable in light of the

       5    determinations reached in Phase 1): The liability of all and various Defendant entities for the Class

       6    Claims based on alter ego liability, the single enterprise doctrine, agency principles, and Defendants’

       7    receipt of a benefit from the unlawful charges; any vicarious liability attributable to other Defendants

       8    named as to the False Claims Act claim; and penalties and treble damages under the False Claims Act.

       9           3.      That the case deadlines reflected in this Court’s order of May 25, 2021 be VACATED

     10     until a Case Management Conference can be held and a new litigation schedule is entered;

     11            4.      A case management conference and Rule 26(f) conference shall be scheduled for

     12     October 7, 2021 or as soon thereafter as the Court’s schedule allows;

     13            5.      No later than one week prior to the scheduled case management conference, all Parties

     14     shall submit a joint Case Management Statement pursuant to Rule 26(f).

     15      Dated: August 5, 2021                              Respectfully submitted,

     16                                                         GOLDSTEIN, BORGEN, DARDARIAN & HO

     17
                                                                /s/ Anne P. Bellows
     18                                                         Anne P. Bellows
     19                                                         Attorneys for Plaintiffs and Relators
     20      Dated: August 5, 2021                              Respectfully submitted,
     21                                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
     22
                                                                /s/ Ryan Matthews (as authorized on August 5, 2021)
     23
                                                                Ryan Matthews
     24
                                                                Attorneys for Defendants
     25
                   The stipulation and proposed order are adopted for good cause shown. A scheduling
     26
            conference is set for October 14, 2021 at 2:30 p.m. before the undersigned. The parties shall prepare
     27

     28
                                                                6
                 STIP. & [PROPOSED] ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR
                         DISCOVERY AND TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
                 Case 2:15-cv-00799-KJM-DB Document 135 Filed 08/16/21 Page 9 of 9


       1    and file a joint status report two weeks in advance of the scheduling conference.

       2
                   IT IS SO ORDERED.
       3

       4    Dated: August 16, 2021.

       5

       6

       7

       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                               7
                 STIP. & [PROPOSED] ORDER GRANTING LEAVE TO FILE 5TH AMENDED COMPLAINT, BIFURCATING THE CASE FOR
                         DISCOVERY AND TRIAL, AND VACATION CASE DEADLINES - CASE NO. 2:15-CV-00799 KJM-DB
830045.13
